Citation Nr: 0010311	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-49 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right forearm with damage to Muscle Group VIII, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for neuritis of the right median nerve.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claim for a rating in excess of 10 percent for residuals of 
an injury to the right forearm, with damage to Muscle Group 
VIII, that he had initiated in October 1995.  An appeal of 
the March 1996 determination followed, and by rating action 
in November 1996, the RO increased the rating assigned from 
10 percent to 20 percent, effective from October 1995.  

Thereafter, the Board in September 1997 remanded the 
veteran's claim for increase to the RO so that the veteran 
could be afforded a requested travel board hearing.  Prior to 
its occurrence, however, the veteran through his 
representative withdrew his pending request for a hearing.  
Upon return of the case to the Board, it was determined that 
further evidentiary development of the evidence was needed 
and, as such, the Board in March 1998 again remanded the 
matter to the RO for the completion of such development.

Following its attempts to complete the actions sought by the 
Board, the RO in rating action effected in May 1999 increased 
the rating assigned under 38 C.F.R. § 4.73, Diagnostic Code 
5308, for residuals of the right forearm injury from 20 to 30 
percent, effective from the date of receipt of the veteran's 
claim for increase in October 1995.  In addition, the RO also 
granted service connection for neuritis of the right median 
nerve, secondary to the service-connected right forearm 
injury, assigning a 10 percent rating therefor under 
38 C.F.R. § 4.124a, Diagnostic Code 8615, effective from 
October 1995.  The veteran was advised by the RO in May 1999 
of the actions taken, noting that such actions were 
considered to be a full grant of all benefits sought on 
appeal.  The veteran in October 1999 disagreed with the 
ratings assigned for the right forearm injury and the 
neuritis of the right median nerve.  Issuance of a 
supplemental statement of the case as to the right forearm 
claim and a statement of the case as to the initial rating of 
the neuritis followed in November 1999, with perfection of 
the appeal as to the neuritis occurring in December 1999.  
Such claim for an initial rating in excess of 10 percent for 
right median nerve neuritis, in addition to the claim for 
increase for the right forearm injury, are found by the 
undersigned to be properly before the Board for review.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court has further held that the Board itself 
errs when it fails to ensure compliance with the terms of its 
remand.  Id.  

As part of the Board's remand in March 1998, the RO was to 
assist the veteran in obtaining treatment records, as well as 
to secure any records compiled or utilized by the Social 
Security Administration in evaluating the veteran's claim for 
disability benefits from that agency.  Such actions appear to 
have been accomplished fully by the RO.

The Board in March 1998 also asked that the veteran be 
afforded VA orthopedic and neurological examinations for 
evaluation of the residuals of the right forearm injury, with 
specific directives as to both the orthopedic and 
neurological examiners.  While good-faith attempts appear to 
have been made by the examiners, neither examiner was 
provided with the veteran's claims folder for review as the 
Board had directed.  While failure to review the claims file 
does not, by itself, render the examination inadequate, see 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the extensive 
involvement of the veteran's right upper extremity in this 
case necessitates that each examiner be acquainted with the 
extent of the original injury and its course over the 
succeeding years.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

As well, the "joints" examiner in April 1999 failed to 
describe fully the scarring of the veteran's right upper 
extremity, nor were requested opinions offered as to pain and 
functional loss, as are needed for rating pursuant to 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Lastly, it is noted that the orthopedist, whose 
examination followed the neurological evaluation, recommended 
that additional neurological examination be undertaken for 
evaluation of the incoordination problems of the right upper 
extremity, and that nerve conduction velocity studies be 
obtained to rule out the presence of carpal tunnel syndrome 
of the right upper extremity.  Such additional examination 
and testing was not thereafter undertaken in violation of the 
VA's duty-to-assist obligation under 38 U.S.C.A. § 5107(a) 
(West 1991).  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Moreover, the RO was tasked with readjudication of the 
veteran's claim under 38 C.F.R. §§ 4.40, 4.45, 4.56, as well 
as the holdings in Esteban v. Brown, 6 Vet. App. 259 (1994) 
and Karnas v. Derwinski, 1 Vet. App 308 (1991).  As well, if 
the action taken was in any way adverse to the veteran, then 
a supplemental statement of the case was to be afforded the 
veteran which recited the aforementioned regulatory 
provisions and all applicable diagnostic codes.  Such does 
not appear to have been attempted, given the absence of any 
citation to or discussion of the criteria for the rating of 
scarring, ulnar nerve injury, or other potentially applicable 
criteria.  The above-noted Court holdings were likewise not 
therein referenced.  The distinction between the criteria for 
the rating of muscle injuries in effect on July 3, 1997, and 
prior thereto, also was not noted.  See Fischer v. West, 11 
Vet. App. 121, 123 (1998) (remand by the Court to the Board 
for readjudication pursuant to the version of the rating 
schedule pertaining to muscle injuries most favorable to the 
veteran).

Lastly, it is noted that the veteran by means of a notice of 
disagreement filed in October 1999 challenged the disability 
rating initially assigned by the RO for his service-connected 
neuritis of the right median nerve.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  It is 
apparent, however, that the RO has not developed this matter 
in light of the holding in Fenderson.  Further action in this 
regard is also deemed to be in order.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to him.  The 
veteran should be advised, however, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of such claim.  38 C.F.R. § 3.655 (1999). 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this case is 
again REMANDED to the RO for the following:

1.  The veteran should be asked to 
furnish the names and address of any 
medical providers from whom he has sought 
treatment for the disabilities of the 
right upper extremity since 1998.  All 
indicated records, which are not already 
contained in the claims folder, should be 
obtained.

2.  Pursuant to the recommendation 
offered by the VA "joints" examiner in 
April 1999, the veteran should be 
afforded further neurological examination 
and testing, including nerve conduction 
velocity studies.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present, including but not limited to 
nerve conduction velocity studies of the 
right upper extremity.  All applicable 
diagnoses must be fully set forth.

(a)  In particular, the neurologist is 
asked to offer a professional opinion, 
with full supporting rationale, as to 
whether carpal tunnel syndrome of the 
right upper extremity is present, and, if 
so, whether it is at least as likely as 
not that the carpal tunnel syndrome is a 
manifestation of or etiologically related 
to the service connected disability.  If 
so, the effect of this disability on 
functioning of the veteran's right upper 
extremity must be fully outlined.  If the 
veteran's carpal tunnel syndrome, if any, 
is found to be unrelated to his service-
connected residuals of a right forearm 
injury, the examiner is asked to 
dissociate to the extent possible those 
manifestations attributable to the right 
forearm injury from those associated with 
the carpal tunnel syndrome.  In 
formulating a response to the question of 
etiology posed above, the examiner should 
utilize the standard of proof underlined 
above.

(b)  The neurologist is also asked to 
evaluate the tremor of the veteran's 
right upper extremity and offer an 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that the tremor is a manifestation of 
or etiologically related to the service-
connected right forearm injury.  

(c)  The neurologist is also asked to 
examine in detail the incoordination 
affecting the right upper extremity, 
noting the degree thereof.  If possible, 
the degree of impairment should be 
expressed in terms of the degree of 
additional range of motion loss or 
resultant ankylosis. 

(d)  The neurologist is also asked to 
clarify whether and to what extent the 
ulnar nerve of the right upper extremity 
is impaired by virtue of the service-
connected residuals of the right forearm 
injury.  Whether there is complete or 
incomplete paralysis must be noted, and 
if incomplete, it should be set forth 
whether the incomplete paralysis is mild, 
moderate or severe.

(e)  If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

3.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination in 
order to assess the nature and severity 
of the severity of the veteran's service-
connected residuals of a right forearm 
injury.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a) The examiner should be asked to 
specify whether and to what degree 
any applicable muscle group of the 
right upper extremity is adversely 
affected by the service-connected 
right forearm injury and its 
residuals, noting any and all loss 
of muscle power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
incoordination, or uncertainty of 
movement.  The degree to which any 
applicable muscle group is impaired 
should be expressed as slight, 
moderate, moderately severe, or 
severe.

(b)  The examiner is asked to 
determine whether there is present a 
triceps rupture of the right upper 
extremity and whether, if present, 
it is at least as likely as not to 
be a residual of the service-
connected right forearm injury or 
secondary thereto.  If shown to be 
part and parcel of the forearm 
injury or etiologically related 
thereto, the examiner is asked to 
describe in detail its 
manifestations, including ankylosis, 
limitation of motion (flexion, 
extension, pronation, and 
supination), flail joint of the 
elbow, joint fracture of the elbow, 
cubitus varus or valgus deformity, 
or impairment of the ulna or radius 
(inclusive of nonunion or malunion 
and associated loss of bone 
substance).

(c)  The examiner must determine 
whether the left hand, wrist, 
forearm, and elbow exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or resultant degree of 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

(d)  The examiner should be asked to 
express an opinion on whether pain 
attributable to service-connected 
residuals of a right forearm injury 
limits functional ability during 
flare-ups or when the affected part 
is used repeatedly over a period of 
time, and, if so, the degree of that 
limitation should be specified.  
This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

(e)  The examiner should describe 
the size and location of all 
scarring attributable to the 
service-connected residuals of the 
right forearm injury and treatment 
therefor.  Information should be 
provided as to whether the scarring 
is painful and tender on objective 
demonstration or whether such 
scarring is poorly nourished with 
repeated ulceration.

(f)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claim for increase for 
residuals of a right forearm injury, 
based on the all the evidence of record 
and all governing legal authority, 
including any and all applicable rating 
criteria.  In particular, consideration 
should be accorded the amputation rule 
set forth in 38 C.F.R. § 4.68 and any 
pertinent exceptions thereto; 38 C.F.R. 
§§ 4.40, 4.45 in terms of the rating of 
the veteran's pain and functional loss, 
as appropriate; the criteria in effect on 
and prior to July 3, 1997 (See 62 Fed. 
Reg. 30235 (1997)) for the rating of 
muscle injuries and Karnas, supra; and 
the anti-pyramiding provisions of 
38 C.F.R. § 4.14, as interpreted by the 
Court in Esteban, supra.  The RO must 
also address the question of whether an 
initial rating of more than 10 percent 
for neuritis of the right median nerve is 
for assignment and whether separate or 
staged ratings are warranted therefor 
pursuant to Fenderson, supra.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
setting forth the provisions of 38 C.F.R. 
§ 4.40, 4.45, 4.56 and all applicable 
diagnostic codes in the VA's Schedule for 
Rating Disabilities.  They should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the 
matters the Board has remanded to the RO while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain compliance with the original remand 
instructions.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, these claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


